 1

 2

 3

 4                                     UNITED STATES DISTRICT COURT

 5                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7   TOM MURPHY,                                             Case No. 1:19-cv-01577-LJO-BAM
 8                        Plaintiff,                         FINDINGS AND RECOMMENDATIONS
                                                             REGARDING PLAINTIFF’S MOTION TO
 9           v.                                              REMAND AND REQUEST FOR
                                                             ATTORNEYS’ FEES
10   AMAZON.COM, INC.
                                                             (Doc. No. 6)
11                        Defendant.
                                                             FOURTEEN-DAY DEADLINE
12

13           This matter is before the Court on Plaintiff Tom Murphy’s (“Plaintiff”) motion to remand

14   and request for attorneys’ fees. (Doc. No. 6.) The motion was referred to the undersigned for

15   issuance of findings and recommendations pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

16   302(a). The Court deemed the matter suitable for resolution without oral argument and vacated

17   the hearing set for December 13, 2019. Local Rule 230(g). Having considered the parties’

18   briefing, and for the reasons that follow, the Court recommends that Plaintiff’s motion to remand

19   and request for attorneys’ fees be denied.

20           I.       BACKGROUND

21           Plaintiff originally filed this action in the Superior Court of California for the County of

22   Stanislaus on November 5, 2018, naming Amazon.com, Inc. (“Defendant”) and USX Logistics

23   aka US Xpress as defendants.1 (Doc. No. 1 at 2.) According to the complaint, Plaintiff is a long-

24   haul driver who contracts with various companies to deliver loads throughout the United States.

25   (Doc. No. 1, Ex. A.) In February of 2018, Plaintiff was hired to pick up a load in Phoenix,

26
27   1
      USX Logistics was dismissed from the state court action, leaving Amazon.com, Inc. as the sole defendant. (Doc.
     No. 1 at 2.)
28
                                                             1
 1   Arizona using his tractor and trailer and deliver it to Tracy, California. (Id.) When Plaintiff

 2   delivered the load in Tracy, Defendant instructed him to disconnect and leave his trailer for

 3   unloading. (Id.) Plaintiff subsequently returned to pick up his trailer, and Defendant informed

 4   him it had been loaded with goods and was being driven to Hillsborough, Oregon by another

 5   driver. (Id.) Defendant allegedly refused to return the trailer to Plaintiff and kept it for more than

 6   thirty (30) days, resulting in a loss of income totaling $40,000. (Id.) The trailer was also

 7   purportedly damaged and required repairs totaling $6,200. (Id.) Plaintiff’s complaint, which is

 8   entitled “Complaint for Conversion,” seeks general damages according to proof, damage to the

 9   trailer in the sum of $6,200, special damages for loss of income totaling $40,000, punitive or

10   exemplary damages in an amount to be determined at trial, for costs of suit, and other relief as

11   may be just and proper. (Id.)

12          Defendant removed the matter to this Court on November 4, 2019. (Doc. No. 1.)

13   Defendant’s notice of removal states that the matter was removed based on diversity jurisdiction

14   as Plaintiff is a citizen of California or Missouri, and Defendant is a Delaware corporation with its

15   principal place of business in Seattle, Washington. (Id. at 2-3.) Further, the amount in

16   controversy exceeds $75,000, exclusive of interest and costs, because Plaintiff seeks damages in

17   an amount not less than $100,000 consisting of lost income, damage to the trailer, punitive

18   damages, and emotional distress damages. (Id.) Although the complaint did not state that

19   Plaintiff sought damages in excess of $75,000, Defendant received a Settlement Conference

20   Statement on October 25, 2019, calculating Plaintiff’s damages to be at least $100,000. (Id. at
21   3.)

22          On November 8, 2019, Plaintiff filed the instant motion to remand this action to state

23   court. (Doc. No. 6.) Plaintiff also seeks an award of fees and costs incurred in bringing the

24   motion to remand. (Id.) Defendant filed an opposition on November 27, 2019, and Plaintiff

25   replied on December 3, 2019. (Doc. Nos. 9, 11.) On December 10, 2019, the Court took the

26   matter under submission. (Doc. No. 13.)
27          II.     LEGAL STANDARD

28          Removal of a state action may be based on either diversity jurisdiction or federal question
                                                       2
 1   jurisdiction. City of Chicago v. Int’l College of Surgeons, 552 U.S. 156, 163 (1997); Caterpillar

 2   Inc. v. Williams, 482 U.S. 386, 392 (1987); Jordan v. Nationstar Mortgage, LLC, 781 F.3d 1178,

 3   1181 (9th Cir. 2015). Diversity jurisdiction under 28 U.S.C. § 1332(a) grants original jurisdiction

 4   to a district court when there is both complete diversity of citizenship and an amount in

 5   controversy exceeding $75,000. See 28 U.S.C. § 1332(a). In a case that has been removed from

 6   state court on the basis of diversity jurisdiction, the defendant has the burden to prove, by a

 7   preponderance of the evidence, that removal is proper. Geographic Expeditions, 599 F.3d 1102,

 8   1106–07 (9th Cir. 2010); Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)

 9   (noting defendant always has the burden of establishing that removal is proper). Federal courts

10   “strictly construe the removal statute against removal jurisdiction.” Gaus v. Miles, 980 F.2d 564,

11   566 (9th Cir. 1992).

12          III.    DISCUSSION

13          A.      Amount in Controversy

14          Plaintiff’s claim arises under California state law, and Defendant has removed the case to

15   federal court under 28 U.S.C. § 1441, predicated on diversity jurisdiction under 28 U.S.C. § 1332.

16   (See Doc. No. 1 at 2-3.) There is no dispute that complete diversity exists between the parties.

17   Although unclear from Plaintiff’s briefing, Plaintiff appears to seek remand on the basis that

18   Defendant has not established the amount in controversy, and the Court therefore addresses this

19   argument.

20          Where, as here, the amount in controversy is not clear from the plaintiff’s complaint, the
21   burden is on the defendant to establish, by a preponderance of the evidence, that the amount in

22   controversy exceeds $75,000. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir.

23   1996). “Under this burden, the defendant must provide evidence establishing that it is ‘more

24   likely than not’ that the amount in controversy exceeds [$75,000].” Id. The removing party must

25   initially file a notice of removal that includes "a plausible allegation that the amount in

26   controversy exceeds the jurisdictional threshold." Dart Cherokee Basin Operating Co., LLC v.
27   Owens, 574 U.S. 81, 89 (2014). The defendant's amount in controversy allegation "should be

28   accepted when not contested by the plaintiff or questioned by the court." Id. at 87. If, however,
                                                       3
 1   the "defendant's assertion of the amount in controversy is challenged . . . both sides submit proof

 2   and the court decides, by a preponderance of the evidence, whether the amount-in-controversy

 3   requirement has been satisfied." Id. at 88. This proof can include affidavits, declarations, or

 4   other "summary-judgment-type evidence relevant to the amount in controversy at the time of

 5   removal." Ibarra v. Manheim Investments, Inc., 775 F.3d 1193, 1197 (9th Cir. 2015) (quoting

 6   Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997)). Additionally, the

 7   defendant may rely on "reasonable assumptions underlying the defendant's theory of damages

 8   exposure." Ibarra, 775 F.3d at 1198. The party seeking to invoke the jurisdiction of the court

 9   bears the burden of supporting its jurisdictional allegations with competent proof. See Gaus, 980

10   F.2d at 566.

11          Plaintiff argues that the Court “has not been presented with any evidence, other than the

12   settlement conference statement, to support the contention that the amount in controversy exceeds

13   $75,000 at the time of removal. (Doc. No. 6-1 at 3-4.) However, “[a] settlement letter is relevant

14   evidence of the amount in controversy if it appears to reflect a reasonable estimate of the

15   plaintiff's claim.” Cohn v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002) (citing Wilson v.

16   Belin, 20 F.3d 644, 651 n. 8 (5th Cir. 1994) (“Because the record contains a letter, which

17   plaintiff's counsel sent to defendants stating that the amount in controversy exceeded $50,000, it

18   is ‘apparent’ that removal was proper.”)). In Babasa v. LensCrafters, Inc., 498 F.3d 972, 973-975

19   (9th Cir. 2007), the Ninth Circuit held that the plaintiff’s pre-mediation settlement letter

20   constituted § 1446 notice because the letter estimated damages at $9.5 million supported by
21   details of the injuries. In Jiminez v. Sears, Roebuck & Co., 2010 WL 653548 at *2-3 (C.D. Cal.

22   Feb. 18, 2010), the district court held that an oral statement was not an “other paper,” but

23   acknowledged, “[s]ettlement letters or other documents provided during mediation may form a

24   basis for removal.”

25          Here, the complaint requests general damages according to proof, damage to the trailer in

26   the sum of $6,200, special damages for loss of income totaling $40,000, punitive or exemplary
27   damages in an amount to be determined at trial, for costs of suit, and other relief as may be just

28   and proper. (See Doc. No. 1, Ex. A.) The notice of removal states that the Settlement Conference
                                                       4
 1   Statement contains a settlement demand for $100,000, consisting of lost income, damage to

 2   Plaintiff’s trailer, punitive damages for the alleged intentional conversion of the trailer, and

 3   emotional distress damages for the alleged intentional conversion of the trailer. (Doc. No. 1 at 2-

 4   3, Exhs. A, L.) Thus, the Settlement Conference Statement estimates emotional distress damages

 5   and punitive damages at a combined total of $53,800, which is the amount that remains when the

 6   $46,200 in lost income and trailer repairs listed in the complaint is subtracted from the $100,000

 7   settlement demand. A copy of the Settlement Conference Statement is attached to the Notice of

 8   Removal and referenced in the declaration of counsel for Plaintiff filed in support of the motion.

 9   (Doc. No. 1, Ex. L; Doc. No. 6-2 at 3.) Furthermore, according to counsel for Plaintiff, the

10   Settlement Conference Statement was prepared the afternoon after counsel took the deposition of

11   the person most knowledgeable for Defendant and “incorporated evidence that [counsel] believed

12   [he] had obtained at the deposition.” (Doc. No. 6-2 at 3.) Plaintiff’s settlement conference

13   statement of $100,000 appears to be a reasonable estimate of his claim and is therefore relevant

14   evidence of the amount in controversy.

15          Moreover, Plaintiff has not submitted any evidence that the amount in controversy has not

16   been met. In fact, the motion concedes that “Plaintiff believes that a jury may award in excess of

17   $75,000.00 when the case is tried.” (Doc. No. 6-1 at 3.) Instead, Plaintiff argues that Defendant

18   contends that the amount in controversy exceeds $75,000 solely for the purposes of removal “but

19   given the opportunity by motion practice in this court, Defendant will attempt to limit or bar

20   Plaintiff’s claims.” (Id.) This argument is speculative and further ignores the Court’s inquiry on
21   a motion to remand. Defendants are free to challenge the actual amount of damages in

22   subsequent proceedings and at trial. Ibarra, 775 F.3d at 1198, fn. 1. Defendants “are not

23   stipulating to damages suffered, but only estimating the damages that are in controversy” at the

24   time of removal. Id. (citing See Sparta Surgical Corp. v. Nat'l Ass'n of Sec. Dealers, Inc., 159

25   F.3d 1209, 1213 (9th Cir.1998) (holding that jurisdiction must be analyzed on the basis of

26   pleadings filed at the time of removal and recognizing that damages may change as a result of
27   post-removal events); Worthams v. Atlanta Life Ins. Co., 533 F.2d 994, 998 (6th Cir.1976)

28   (acknowledging that the amount recoverable may drop below the jurisdictional limit as a result of
                                                       5
 1   discovery and application of a legal defense, but the post-removal event does not deprive the

 2   district court of federal jurisdiction)).

 3           Plaintiff further contends that Defendant failed to adequately inquire regarding the amount

 4   of his damages. The motion explains that California law does not allow any amount of damages

 5   to be alleged or demanded in a lawsuit for personal injury, and this rule applies as well to non-

 6   personal injury claims, such as conversion, where the claim is “closely tied to a personal injury.”

 7   (Doc. No. 6-1 at 2.) According to the motion, the procedure to quantify the amount of general

 8   damages in such cases is for the defendant to serve a request for statement of damages requiring

 9   the plaintiff to set forth the nature and amount of damages being sought within fifteen (15) days

10   of the request. (Id.) Here, Defendant did not serve a request for statement of damages and

11   “conducted no discovery to make any inquiry regarding the amount of emotional distress

12   damages Plaintiff was claiming.” (Id. at 4.) Because the complaint did not facially preclude

13   removal, Plaintiff argues that Defendant had a duty to inquire about removability. (Id. at 2, 4.)

14           “[N]otice of removability is determined through examination of the four corners of the

15   applicable pleadings, not through subjective knowledge or a duty to make further inquiry.” Harris

16   v. Bankers Life & Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005). An objective baseline rule of

17   evaluating the four corners of the pleadings or papers avoids collateral litigation over whether the

18   pleadings contained a sufficient clue of removability, whether the defendant had subjective

19   knowledge, and whether the defendant conducted sufficient inquiry. Id. at 697. A defendant has

20   an obligation to “apply a reasonable amount of intelligence in ascertaining removability,” such as
21   “[m]ultiplying figures clearly stated in a complaint . . .” Kuxhausen v. BMW Financial Services

22   NA LLC, 707 F.3d 1136, 1140 (9th Cir. 2013). However, “a defendant does not have a duty of

23   inquiry if the initial pleading or other document is ‘indeterminate’ with respect to removability.

24   Thus, even if a defendant could have discovered grounds for removability through investigation,

25   it does not lose the right to remove because it did not conduct such an investigation and then file a

26   notice of removal within thirty days of receiving the indeterminate document.” Roth, 720 F.3d at
27   1125. In other words, “we don’t charge defendants with notice of removability until they’ve

28   received a paper that gives them enough information to remove.” Durham v. Lockheed Martin
                                                      6
 1   Corp., 445 F.3d 1247, 1251 (9th Cir. 2006).

 2          Here, the complaint estimated Plaintiff’s lost income at $40,000 and repair costs at

 3   $6,200, which was well below the jurisdictional threshold. (Doc. No. 1, Ex. A.) Further, the

 4   complaint did not provide figures for the general damages or punitive damages Plaintiff seeks and

 5   instead requested these categories in amounts according to proof or to be determined at trial. (Id.)

 6   The complaint was therefore indeterminate with respect to removability, and Defendant was not

 7   required to conduct an investigation regarding the amount of Plaintiff’s damages that were not

 8   stated in the complaint. This is so regardless of whether this action is considered to be “closely

 9   tied to a personal injury” as Plaintiff contends. Defendant was not charged with notice of

10   removability until it received Plaintiff’s Settlement Conference Statement estimating damages at

11   $100,000, which gave Defendant enough information to remove.

12          Plaintiff argues that this case is similar to Matheson v. Progressive Specialty Inc. Co., 319

13   F.3d 1089 (9th Cir. 2004). (Doc. No. 6-1 at 3.) In Matheson, the Ninth Circuit found that the fact

14   that a plaintiff made three separate claims for damages in excess of $10,000 was insufficient to

15   illustrate that the total amount in controversy exceeded $75,000. 319 F.3d at 1091. The Ninth

16   Circuit explained “how much ‘in excess’ is not explained,” and without additional facts it could

17   not determine that the amount in controversy requirement was met. Id. However, Matheson is

18   inapposite because Defendant does not rely solely on the indeterminate damage claims in the

19   complaint in establishing the amount in controversy. In Matheson, there was no evidence that a

20   settlement demand had been made or any other evidence provided beyond the allegations of
21   damages “in excess of” $10,000. See Matheson, 319 F.3d 1089. Here, in contrast, Defendant has

22   provided evidence of a settlement demand for $100,000. The “additional facts” that did not exist

23   in Matheson are present here. As discussed above, this settlement demand is sufficient evidence

24   of the amount in controversy, and Plaintiff has not submitted any evidence to controvert this

25   amount. Accordingly, the Court finds that Defendant has established, by a preponderance of the

26   evidence, that the amount in controversy exceeds $75,000.
27          B.      Waiver

28          Plaintiff also argues that Defendant has waived its right to remove this action by
                                                      7
 1   participating in the state court litigation, including serving written discovery, taking Plaintiff’s

 2   deposition, engaging in law and motion practice, setting a date for a jury trial, and producing a

 3   person most knowledgeable for deposition in an effort to prepare for trial. (Doc. No. 6-1 at 5-7.)

 4          “A party, generally the defendant, may waive the right to remove to federal court where,

 5   after it is apparent that the case is removable, the defendant takes actions in state court that

 6   manifest his or her intent to have the matter adjudicated there, and to abandon his or her right to a

 7   federal forum.” Resolution Tr. Corp. v. Bayside Developers, 43 F.3d 1230, 1240 (9th Cir.

 8   1994), as amended (Jan. 20, 1995) (emphasis added). Moreover, “[a] waiver of the right of

 9   removal must be clear and unequivocal.” Resolution Tr. Corp., 42 F.3d at 1240. “[T]he right of

10   removal is not lost by actions in the state court short of proceeding to an adjudication on the

11   merits.” Id. Moreover, a party does not waive the right to remove by taking a “necessary

12   defensive action to avoid a judgment being entered automatically against him.” Id.

13          While Defendant litigated this matter in the state court system prior to removal, it was not

14   apparent that the case was removable until Plaintiff served his Settlement Conference Statement

15   on October 25, 2019. Defendant apparently did not receive any document from which it could

16   ascertain the removability of Plaintiff’s claims before that date. The conduct Plaintiff contends

17   amounts to a waiver occurred before, and not after, it was apparent that the case was removable.

18   Furthermore, Defendant filed its notice of removal on November 4, 2019, shortly after receiving

19   the settlement demand. Defendant accordingly did not voluntarily relinquish its right to remove

20   through its appearances and filings in state court before October 25, 2019, and it promptly sought
21   removal once removability was apparent. Thompson v. Target Corp., 2016 WL 4119937, at *11

22   (C.D. Cal. Aug. 2, 2016); Soliman v. CVS RX Servs., Inc., 570 Fed.Appx. 710, 712 (9th Cir.

23   2014) (“CVS also did not waive its right to remove through its appearances in state court, as those

24   appearances were before it became apparent that the case was removable.”) The conduct at issue

25   additionally appears to be “defensive action” intended to preserve the status quo and not acts

26   seeking a determination on the merits which may amount to a waiver of the right to removal.
27   Thompson, 2016 WL 4119937, at *11; Capretto v. Stryker Corp., 2007 WL 2462138, at *3 (N.D.

28   Cal. Aug. 29, 2007) (“The critical factor in determining whether a particular defensive action in
                                                        8
 1   the state court should operate as a waiver of the right to remove is the defendant's intent in

 2   making the motion. If the motion is made only to preserve the status quo ante and not to dispose

 3   of the matter on its merits, it is clear that no waiver has occurred.”)

 4          C.      Request for Attorneys’ Fees

 5          In conjunction with the motion to remand, Plaintiff moves for recovery of the costs and

 6   attorneys' fees incurred in seeking remand. (Doc. No. 6-1 at 7.) A court remanding a case to

 7   state court has discretion to order the defendant to pay the plaintiff's costs and fees. 28 U.S.C. §

 8   1447(c) (“An order remanding the case may require payment of just costs and any actual

 9   expenses, including attorney fees, incurred as a result of the removal.”). Here, because the Court

10   will recommend that the motion to remand be denied, it will likewise recommend that Plaintiff’s

11   request for attorneys’ fees be denied.

12          IV.     CONCLUSION AND RECOMMENDATION

13          Based on the foregoing, IT IS HEREBY RECOMMENDED:

14          1.      Plaintiff’s motion to remand (Doc. No. 6) be DENIED; and

15          2.      Plaintiff’s request for attorneys’ fees and costs (Doc. No. 6) be DENIED.

16          These Findings and Recommendations will be submitted to the United States District

17   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

18   fourteen (14) days after being served with these Findings and Recommendations, the parties may

19   file written objections with the Court. The document should be captioned “Objections to

20   Magistrate Judge’s Findings and Recommendations.” The parties are advised that failure to file
21   objections within the specified time may result in the waiver of the “right to challenge the

22   magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014)

23   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

24
     IT IS SO ORDERED.
25

26      Dated:     December 17, 2019                            /s/ Barbara    A. McAuliffe            _
                                                            UNITED STATES MAGISTRATE JUDGE
27

28
                                                        9
